Citation Nr: 1231417	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a right knee injury, to include osteoarthritis.

2.  Entitlement to service connection for a left knee disability, to include osteoarthritis, status post arthroplasty.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), and a September 2006 rating decision of the Montgomery, Alabama, RO.  The Board notes that the Montgomery, Alabama, RO now has jurisdiction of the Veteran's claims.

Procedural History

The Veteran initially filed a claim of entitlement to service connection for a right knee disability in May 1954.  This claim was denied in a subsequent September 1954 rating decision.  The Veteran did not appeal this determination within one year and it became final.

In February 2005, the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for a right knee disability and filed a new claim of entitlement to service connection for a left knee disability.  The aforementioned October 2005 rating decision declined to reopen the Veteran's previously denied right knee claim and denied service connection for his left knee.  The Veteran submitted a notice of disagreement (NOD) with this determination in January 2006, and timely perfected his appeal in August 2007.

In November 2005, the Veteran filed a separate claim of entitlement to service connection for bilateral hearing loss.  The aforementioned September 2006 rating decision denied the Veteran's claim, to which he submitted a NOD later in September 2006, and timely perfected his appeal in August 2007.

These two appeals were combined and advanced to the Board for adjudication in September 2010.  At that time, the Board reopened the Veteran's claim of entitlement to service connection for a right knee disability and remanded the claims of entitlement to service connection for a left knee disability, bilateral hearing loss, and a right knee disability (on the merits) to the Appeals Management Center (AMC) for additional evidentiary development.  See Board Decision, September 3, 2010.  Subsequently, service connection was granted for bilateral hearing loss by a June 2012 rating decision.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In reviewing the Veteran's claims file, the Board notes that an April 1995 treatment record from D.A.M., M.D., noted that "SS disability was approved" for the Veteran.  The Board can only assume that this notation is in reference to disability benefits from the Social Security Administration (SSA).  Notably, Dr. D.A.M. provided treatment to the Veteran for his claimed bilateral knee conditions, and in 1995, the Veteran was 61 years old.  As any SSA award could pertain to the issues currently on appeal, a remand is necessary so that VA may attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

